HENRY, J,
The judgment of the court of common pleas is reversed and final judgment entered for the plaintiff in error upon the conceded facts in this case. The plaintiff in error contracted in writing with the defendant in error, for the preparation of plans of a building to cost as nearly as possible $40,000. The plans as prepared were for a building that would admittedly cost $50,000. This was not in compliance with the contract, and no fees are recoverable by the architect therefor.
Reversed, and judgment for plaintiff in error.
Marvin, J., concurs.